ON MOTION FOR REHEARING.
Bell, J.
The writer has succeeded to this case since the death of the late Judge Benjamin II. Hill, who wrote the opinion therein. We do not think that the motion for a rehearing is well taken. The court did not overlook any material fact of the record, as contended by plaintiff in error, but, on the other hand, the *15decision in the case was made after a full consideration of the motion of the plaintiff in fi. fa. to dismiss the appeal; it being pointed out in the opinion that there was no motion made by the plaintiff in fi. fa. to dismiss the pleadings of the defendant in fi. fa. It is suggested by the attorney for the plaintiff in error that such a motion was made in the county court, but it is conceded that this is'not shown in the record. The only question which is presented is whether or not the superior court was •right in the disposition which it made of the motion of the plaintiff in fi. fa. to dismiss the appeal of the defendant in fi. fa.; and on that question we must adhere to the ruling previously made. The motion for a rehearing is therefore ’ denied.

Motion for rehearing denied.


Jenkins, P. J., and Stephens, J., concur.